Citation Nr: 0842452	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  06-00 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to service connection for cervical spine 
disability.

3.  Entitlement to service connection for bilateral wrist and 
hand disability.

4.  Entitlement to service connection for bilateral knee 
disability.

5.  Entitlement to service connection for arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to April 
1987.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In that decision, the RO denied multiple 
service connection claims.  In her notice of disagreement 
filed in May 2005, the veteran limited her appeal to the 
issues listed on the title page.  She testified before the RO 
in December 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In her VA Form 9 filing received in December 2005, the 
veteran checked a box indicating that she did not desire a 
hearing before the Board.  However, she also submitted a 
written statement requesting a Travel Board hearing.  Most 
importantly, the veteran's representative also asserted that 
the veteran was requesting a Travel Board hearing.  

No action has been taken on her request.  Accordingly, the 
case must be returned to the RO to schedule a Travel Board 
hearing.  38 U.S.C.A. § 7107; 38 C.F.R. §§ 19.75, 19.76, 
20.703, 20.704.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a Travel 
Board hearing in the order that the request was 
received.  After a hearing is conducted, or if 
the veteran withdraws her hearing request or 
fails to report for the scheduled hearing, the 
claims file should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

